Citation Nr: 0709493	
Decision Date: 04/02/07    Archive Date: 04/16/07	

DOCKET NO.  03-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chronic suppurative otitis media of the left 
ear. 

2.  Entitlement to service connection for an aneurysm as 
secondary to the service-connected disability of chronic 
suppurative otitis media of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
February 1949.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran currently has chronic suppurative otitis 
media with occasional drainage from the left ear, which he 
treats with Cortane drops as necessary.  

2.  At the October 2003 audiology examination, the veteran 
had speech recognition scores of 100 percent in the right ear 
and of 92 percent in the left ear and an average pure tone 
threshold of 24 decibels in the right ear and of 92 decibels 
in the left ear.  

3.  The veteran does not have labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of the skull.  

4.  Since the March 2002 claim, the veteran has not been 
hospitalized for his ear condition nor has that disability 
markedly interfered with his employment.  

5.  In December 1993 the veteran had surgery to repair a 
large, multi-lobed left internal carotid-clinoid aneurysm.  

6.  The veteran's aneurysm was not caused or aggravated by 
his left ear otitis media.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for chronic suppurative otitis media of the left 
ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.10, 4.85 and Diagnostic Code 6100, 4.86, and 4.87 and 
Diagnostic Code 6200 (2006).

2.  The criteria for service connection for an aneurysm as 
secondary to the service-connected disability of chronic 
suppurative otitis media of the left ear have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic suppurative otitis media of the left ear

Service connection was granted and an initial noncompensable 
rating was assigned for otitis media of the left ear in 1955, 
effective from November 1954.  A 10 percent rating was 
assigned in 1960, effective from March 1960, and has remained 
in effect since then.  The current 10 percent rating is now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2006). 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

The criteria for evaluating chronic suppurative otitis media 
is found in 38 C.F.R. § 4.87, Diagnostic Code 6200.  It 
provides a 10 percent rating during suppuration or when there 
are aural polyps.  The maximum rating available for chronic 
suppurative otitis media under Diagnostic Code 6200 is 
10 percent.  As the veteran has been assigned the maximum 
rating, no increased rating is warranted with respect to his 
left ear, chronic, suppurative otitis media.  

In a note following Diagnostic Code 6200, the regulations 
provide that any hearing impairment, as well as complications 
from chronic suppurative otitis media (such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of the skull), 
should be separately evaluated.  Since the record contains no 
evidence of any complications from the veteran's disability, 
no additional rating is warranted on that basis.  

As for the veteran's hearing impairment, the evaluation for 
hearing impairment (Diagnostic Code 6100) is determined by 
applying objective data from audiology tests to ratings 
tables published in the regulations.  Pursuant to 38 C.F.R. 
§ 4.85, the results from a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test for each 
ear are applied against the prescribed tables to determine 
the correct hearing impairment disability rating.  See 38 
U.S.C.A. § 1155 (authorizing the Secretary to create 
schedules for disability ratings based on the average 
impairments of earning capacity); 38 C.F.R. § 4.85(a) 
(establishing which tests are required for hearing impairment 
examinations).   The relevant scores from the veteran's 
October 2003 audiometry examination are as follows:  

October 2003
Right
Left

Speech Recognition Test
100%
92%



Puretone threshold at 1000 HZ
30
80
Puretone threshold at 2000 HZ
20
60
Puretone threshold at 3000 HZ
20
55
Puretone threshold at 4000 HZ
25
55
Average puretone threshold 
score
(scores from 1000 to 4000 HZ 
÷ 4)

24

63

In this case, the right ear hearing loss is assigned Roman 
Numeral I.  If impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. 
§ 4.85(f).  Section 3.383(a)(3) provides that compensation is 
payable for hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. 
§ 3.385 in the other ear, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

A special rule applies to find the hearing acuity numeric 
designation of the left ear. When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000 and 
4000 Hertz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment can be determined by using 
Table VI or Table VIa, whichever results in the higher 
number.  38 C.F.R. § 4.86(a).  Since the veteran's puretone 
threshold scores meet those requirements for his left ear, 
both tables will be analyzed for the left ear.  

Using Table VI of 38 C.F.R. § 4.85, with respect to the 
veteran's left ear, the score for his speech discrimination 
test (92%) and the average score for his audiometric test 
(63) intersect to yield the hearing acuity numeric 
designation of Roman numeral II.  Using Table VIa of 
38 C.F.R. § 4.85, the puretone threshold average score of 63 
yields a hearing acuity numeric designation of Roman numeral 
V, and since that numeral is higher, it will be used to 
determine the hearing impairment rating.  

The Roman numerals for each ear must be applied to Table VII 
in 38 C.F.R. § 4.85, which sets forth the percentage 
evaluation for hearing impairment under Diagnostic Code 6100.  
Using Roman numeral I for the right ear and Roman numeral V 
for the left ear, the result is a 0 percent, or 
noncompensable, disability rating.  Thus, the veteran's 
rating for his left ear disability cannot be increased on the 
basis of hearing impairment.  

In sum, the application of every relevant criterion from the 
rating schedules governing how disability ratings are 
calculated to the evidence in this record reveals that a 
disability rating higher than 10 percent is not permitted for 
the veteran's chronic, suppurative, otitis media disability.  

The veteran argues that a higher disability rating should be 
granted because his medical expenses relating to his left ear 
far exceed the amount of money that he receives for his 
disability.  But the veteran misunderstands the purpose of 
the rating schedules.  They are not intended to reimburse a 
claimant for his medical expenses.  Rather, the disability 
rating percentages represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from a service-connected disease.  Generally the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  

Nor does the veteran qualify for extraschedular consideration 
for his service-connected chronic, suppurative otitis media.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extraschedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  Extraschedular 
evaluations are appropriate only when the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, there is no evidence 
that the veteran has been hospitalized for treatment of his 
left ear since he filed his March 2002 claim for an increased 
rating.  Nor is there any evidence that explains how his 
otitis media has affected his employment since he filed his 
claim.  Accordingly, extraschedular evaluation is not 
appropriate here.

The veteran also has produced a great deal of evidence about 
the history of his chronic disease.  He implies that if VA 
would only understand how long he has suffered with this 
chronic condition, a higher rating would be awarded.  But 
disability ratings are determined by comparing the evidence 
in the record to the criteria in the rating schedules in the 
regulations.  And as discussed above, when that is done, no 
increased rating is warranted.  

The veteran's representative also asks that the doctrine of 
reasonable doubt be applied in this case.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3.  
But when, as here, all relevant  evidence is against the 
claim, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  Since there is no evidence in the record 
to warrant a rating in excess of 10 percent, the veteran's 
claim must be denied.  

Aneurysm secondary to chronic suppurative otitis media of the 
left ear

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; and 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   Those requirements are 
not met on this record.  

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  

The record does not establish that the veteran has a current 
aneurysm disability.  Surgery was performed in December 1993 
to repair the veteran's aneurysm by inserting clips.  After 
the surgery, the veteran made a full recovery.  There is no 
evidence of any residuals that would affect the veteran's 
daily activities or ability to earn compensation.  Since no 
current aneurysm disability exists, service connection is not 
warranted.  

Nor does the record establish that the 1993 aneurysm was 
caused by, or aggravated by, the veteran's service-connected 
disability of chronic suppurative otitis media of the left 
ear.  There is, however, conflicting evidence on this point.  
It is the responsibility of the Board to weigh evidence, 
including medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998) (in weighing medical evidence, the 
Board may accept one medical opinion and reject others).  

The veteran states that his aneurysm was caused by his left 
ear disability.  But as a lay person, the veteran's opinion  
on the etiology of his aneurysm carries no weight at all.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay 
person is not competent to give evidence of matters that 
require medical knowledge).   

His wife, who worked as a registered nurse for many years, 
provided two statements to support the claim that the 
aneurysm was caused by, or aggravated by, the veteran's 
otitis media disability.  She points out that in her 
experience, she has seen many medical conditions cause very 
different medical conditions-a toothache caused meningitis, 
an infected ear caused fever, nausea, dizziness and 
convulsions, and the veteran's aneurysm caused blindness.  
She proposed the query why not think about the possibility 
that an infected ear could cause an aneurysm in a nearby 
blood vessel.  Dr. P. also provided a July 2003 letter in 
support of the veteran's claim.  In that letter, Dr. P. 
stated that the veteran had a distal left internal carotid 
aneurysmectomy in the area where the veteran's ear was 
damaged during service.  He pointed out that while the 
surgery was performed many years after the inservice 
accident, it could be anticipated that the aneurysm was a 
result of the weakening of the vessel wall at that time.   He 
noted that the aneurysm did develop in an area where they are 
not generally found.  

While both the veteran's wife and Dr. P. provided logical 
reasons why such a connection could be possible, neither 
actually gave a definite medical opinion that the veteran's 
aneurysm was caused by his left ear disability.  Medical 
evidence that is speculative in nature lacks probative value.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  But the 
questions raised by those medical professionals were 
sufficient to require a definite medical opinion on the 
issue.  

Three VA examiners were asked for an opinion on the matter.  
The examiner who performed the October 2003 ear disease 
compensation and pension (C&P) examination concluded that the 
cerebrovascular accident was not related to the veteran's 
otitis media of the left ear, but he provided no rationale 
for his conclusion.  The examiner who performed the 
October 2003 brain and spinal cord C&P examination stated 
that he felt he was not personally knowledgeable to state 
whether the veteran's left ear disability was a factor in his 
aneurysm and recommended that a neurosurgeon provide an 
opinion.  The RO asked a board- certified neurosurgeon for 
his medical opinion on the issue.  After reviewing the claims 
file, the neurosurgeon concluded that there can be no 
connection between the chronic ear infections and the carotid 
artery aneurysm.  He explained that such aneurysms evolve 
from congenital defects in the elastica of the wall of the 
blood vessel at a point of bifurcation and are therefore the 
result of a birth defect and are not linked to any 
inflammatory process.  

Accordingly, the only medical professionals to provide a 
definite medical opinion on the issue concluded that the 
aneurysm was not related to the service-connected left ear 
disability.  Since the neurosurgeon's definite medical 
opinion is supported by a logical rationale, it is more 
credible than the speculative possibility presented by the 
other medical personnel.  And it is in harmony with the 
opinion of the C&P examiner who conducted the ear disease 
examination.  As a result there is no reasonable doubt here 
to resolve.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Since the record fails to show both the existence of a 
current disability and a connection between the service-
connected disability and the claimed disability, the 
veteran's secondary service connection claim must be denied.

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

With respect to the claim for an increased rating for the 
left ear disability, the RO's March 2002 letter describing 
the evidence needed to support the veteran's claim was timely 
mailed well before the July 2002 rating decision.  It 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  That letter did not 
invite the veteran to send VA whatever evidence he had in his 
possession pertaining to his claim.  The language inviting 
the veteran to submit that evidence, however, was reproduced 
in the May 2003 statement of the case because 38 C.F.R. 
§ 3.159(b) was reprinted in that document.  Neither the 
veteran nor his representative has raised any notice errors 
on appeal with respect to the increased rating claim.  
Indeed, the veteran frequently identified evidence and 
submitted evidence in his possession to support that claim.  
Since the veteran had a meaningful opportunity to participate 
in the adjudication process, the veteran was not prejudiced 
by those errors.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant has a meaningful opportunity to participate 
in the processing of the claim).  

With respect to service connection for an aneurysm issue, the 
RO's May 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
July 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  As with the increased rating claim discussed above, 
the May 2002 letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  But as discussed above, the veteran did participate 
actively in submitting evidence to support his claim.  Not 
only did he submit medical treatment evidence, but he 
submitted medical opinions on the etiology of his claimed 
disability.  Hence, the veteran was not harmed by the lack of 
an invitation to send whatever evidence he had in his 
possession pertaining to his claim.  

Although the May 2002 letter described the evidence necessary 
for establishing a claim for service connection, it did not 
provide the veteran with notice of what is required to 
establish the claim for service connection as secondary to a 
service-connected disability.  That notice was provided in 
the May 2003 statement of the case which not only reproduced 
38 C.F.R. § 3.310, but explained the requirements for 
secondary service connection in its discussion of the 
veteran's claim.  The arguments that the veteran made, as 
well as the evidence that he produced in order to support his 
claim, demonstrate that he was able to participate in the 
adjudication process for this claim despite the lack of 
notice in the May 2002 letter.  On more than one occasion the 
veteran stated that he had no more medical evidence relating 
to his claim and neither he nor his representative have 
raised any notice errors on appeal.  The veteran was 
therefore not prejudiced by the delay in providing him notice 
of the statutory requirements for secondary service 
connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his claims folder, the medical records that he 
requested, and by providing him with medical examinations.  


ORDER

A disability rating in excess of 10 percent for chronic 
suppurative otitis media of the left ear is denied.  

Service connection for an aneurysm as secondary to the 
service-connected disability of chronic suppurative otitis 
media of the left ear is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


